DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 2/24/2022. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application is effectively filed 7/27/2020. The assignee of record is BYTEDANCE INC. The listed inventor(s) is/are: WANG, Zihao.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/26/2022 & 4/11/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Response to Arguments
Applicant’s arguments filed 2/24/2022 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Response to Amendment
Double Patenting
The nonstatutory double patenting rejection is WITHDRAWN due to TD filed 2/24/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brisebois et al. (US 9,842,218), hereafter referred to as “Brisebois”, in view of Liang et al. (US 2021/0144107), hereafter referred to as “Liang”, and further in view of Voss (US 11178089 B1, filed 3/8/2019; hereinafter Vos).
Regarding claim 1, Brisebois discloses:
	A system, comprising:
	a message thread database comprising a plurality of conversations (Col. 3, ll. 53-63, “...collecting information or data from multiple sources and analyzing the information to classify the data...;” Col. 14, ll. 42-65, “...The a priori classification engine 226 and the a posteriori classification engine 228 can store the data classification at the databases 232...;” Col. 53, ll. 55-62, “At block 2204, for each user in the set of users, the a priori classification engine 2126 identifies conversations in which the user has participated. The conversations are typically identified as distinct communication threads within the collected communications. For example, in a typical embodiment, an original message and each successive response to that original message would be considered part of a same conversation”)
	a plurality of attribute databases comprising attributes associated with the plurality of conversations (e.g. topic, user, email address; Col. 10, ll. 41-60, “...For example, if the data repository engine 222 receives a new type of data that includes metadata fields not supported by the existing databases of the set of databases 232, the data repository engine 222 can create and initialize a new database that includes the metadata fields as part of the set of databases 232....;” Col. 11, ll. 4-34, “...For example, an email may be classified based on the email address...;” Col. 50, ll. 55-67, “The data collected by the data collection system 2132 can also include, for example, a global set of topics....;” Col. 54, ll. 25-45, “At block 2210, for each topic and user, the a posteriori classification engine 2128 examines relationships among data attributes of the topic-relevant conversations. The data attributes that are examined can include, for example, who sent and received each communication of a topic-relevant conversation...”).
	at least one computing device (e.g. data classification system; Fig. 2) in communication with the message thread database and the plurality of attribute databases (e.g. databases; Fig. 2; Col. 6, ll. 10-24, “...The BIM access system 136 enables a user to query one or more databases (not shown) of the data classification system 134 to obtain access to the data collected by the data collection system 132...”), the at least one computing device configured to perform operations comprising:
	receiving a plurality of messages in a first conversation among the plurality of conversations (Col. 3, ll. 53-63, “...collecting information or data from multiple sources and analyzing the information to classify the data...;” Col. 14, ll. 42-65, “...The a priori classification engine 226 and the a posteriori classification engine 228 can store the data classification at the databases 232...;” Col. 53, ll. 55-62, “At block 2204, for each user in the set of users, the a priori classification engine 2126 identifies conversations in which the user has participated. The conversations are typically identified as distinct communication threads within the collected communications. For example, in a typical embodiment, an original message and each successive response to that original message would be considered part of a same conversation”);
	storing the plurality of messages in the message thread database (Col. 3, ll. 53-63, “...collecting information or data from multiple sources and analyzing the information to classify the data...;” Col. 14, ll. 42-65, “...The a priori classification engine 226 and the a posteriori classification engine 228 can store the data classification at the databases 232...;” Col. 53, ll. 55-62, “At block 2204, for each user in the set of users, the a priori classification engine 2126 identifies conversations in which the user has participated. The conversations are typically identified as distinct communication threads within the collected communications. For example, in a typical embodiment, an original message and each successive response to that original message would be considered part of a same conversation”);
	storing information in at least one of the plurality of attribute databases based on a determination of a type of the at least one attribute (e.g. topic, user, email address; Col. 10, ll. 41-60, “...For example, if the data repository engine 222 receives a new type of data that includes metadata fields not supported by the existing databases of the set of databases 232, the data repository engine 222 can create and initialize a new database that includes the metadata fields as part of the set of databases 232....;” Col. 11, ll. 4-34, “...For example, an email may be classified based on the email address...;” Col. 50, ll. 55-67, “The data collected by the data collection system 2132 can also include, for example, a global set of topics....;” Col. 54, ll. 25-45, “At block 2210, for each topic and user, the a posteriori classification engine 2128 examines relationships among data attributes of the topic-relevant conversations. The data attributes that are examined can include, for example, who sent and received each communication of a topic-relevant conversation...”);
	storing an association between the at least one attribute and the first conversation (e.g. user-identification; Col. 3, ll. 53-63, “...collecting information or data from multiple sources and analyzing the information to classify the data...;” Col. 8, ll. 32-46, “...In some embodiments, the data can include metadata...;” Col. 14, ll. 42-65, “...The a priori classification engine 226 and the a posteriori classification engine 228 can store the data classification at the databases 232...;” Col. 44, ll. 31-45, “In general, the user-identification information can be any information usable to identify a user or some attribute of a user who is associated with a given communication event. User-identification information can include, for example, a user name, employee identifier, or other data...”).
Brisebois also doesn’t disclose, but Liang teaches:
receiving user input in the first conversation ([0077], “...When an unstructured textual input is received by the analytics module 205, the content artifact analyzer 291 may be configured to analyze the user input using natural language processing to identify one or more content topics, including one or more intents and entities associated with the user input...”)
determine that the user input comprises at least one attribute associated with the first conversation ([0077], , “...The content artifact analyzer 291 may first parse the conversation generated by the user input using the natural language processor 261 and related subcomponents 262-265. After parsing the conversation, the topic identifier 292 may identify one or more topics present in the content of the user input...”),
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify collecting information or data from multiple sources and analyzing the information to classify the data as taught by Brisebois with the inclusion of identifying one or more content topics of the user input as taught by Liang because the user input may be evaluated.
Brisebois-Liang does not explicitly teach wherein each of the plurality of attribute databases comprises information about a particular type of attribute among a plurality of types of attribute, the plurality of types of attribute associated with the plurality of conversations.
However, Vos teaches wherein each of the plurality of attribute databases comprises information about a particular type of attribute among a plurality of types of attribute, the plurality of types of attribute associated with the plurality of conversations (Vos Col 7 Lns 50-57 A message table 214 may store a collection of conversations between a user and one or more friends or entities. The message table 214 may include various attributes of each conversation, such as the list of participants, the size of the conversation (e.g., number of users and/or number of messages), the chat color of the conversation, a unique identifier for the conversation, and any other conversation related feature(s).).
Vos and Brisebois-Liang are analogous art because they are both related to attribute databases related to conversations.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the attribute storing techniques of Vos with the system of Brisebois-Liang because the user is provided with an easy and efficient way to connect with their friends and reminisce about past events (Vos Col 3 Lns 48-49).

Regarding claim 2, Brisebois-Liang-Vos discloses the system of claim 1, however Brisebois teaches:
	wherein the message thread database comprises metadata and content associated with each of the plurality of conversations (Col. 3, ll. 53-63, “...collecting information or data from multiple sources and analyzing the information to classify the data...;” Col. 8, ll. 32-46, “...In some embodiments, the data can include metadata...;” Col. 14, ll. 42-65, “...The a priori classification engine 226 and the a posteriori classification engine 228 can store the data classification at the databases 232...;” Col. 53, ll. 55-62, “At block 2204, for each user in the set of users, the a priori classification engine 2126 identifies conversations in which the user has participated. The conversations are typically identified as distinct communication threads within the collected communications. For example, in a typical embodiment, an original message and each successive response to that original message would be considered part of a same conversation”).

Regarding claim 5, Brisebois-Liang-Vos discloses the system of claim 1, however Brisebois teaches:
wherein the plurality of attribute databases comprise at least one of a first attribute database storing information indicative of topics associated with the plurality of conversations (e.g. topics; Col. 10, ll. 41-60; Col. 50, ll. 55-67), a second attribute database storing information of users associated with the plurality of conversations (e.g. user; Col. 10, ll. 41-60; Col. 54, ll. 25-45), a third attribute database storing information of groups associated with the plurality of conversations (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim), a fourth attribute database storing information indicative of task assignments associated with the plurality of conversations (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim), or a fifth attribute database storing information associated with one or more email addresses included in the plurality of conversations (e.g. email addresses; Col. 10, ll. 41-60; Col. 11, ll. 4-34).

Regarding claim 11, Brisebois discloses:
	A method, comprising:
	receiving a plurality of messages in a first conversation among a plurality of conversations, wherein a conversation database comprises the plurality of conversations (Col. 3, ll. 53-63, “...collecting information or data from multiple sources and analyzing the information to classify the data...;” Col. 14, ll. 42-65, “...The a priori classification engine 226 and the a posteriori classification engine 228 can store the data classification at the databases 232...;” Col. 53, ll. 55-62, “At block 2204, for each user in the set of users, the a priori classification engine 2126 identifies conversations in which the user has participated. The conversations are typically identified as distinct communication threads within the collected communications. For example, in a typical embodiment, an original message and each successive response to that original message would be considered part of a same conversation”), and a plurality of attribute databases comprise attribute associated with the plurality of conversation (e.g. topic, user, email address; Col. 10, ll. 41-60, “...For example, if the data repository engine 222 receives a new type of data that includes metadata fields not supported by the existing databases of the set of databases 232, the data repository engine 222 can create and initialize a new database that includes the metadata fields as part of the set of databases 232....;” Col. 11, ll. 4-34, “...For example, an email may be classified based on the email address...;” Col. 50, ll. 55-67, “The data collected by the data collection system 2132 can also include, for example, a global set of topics....;” Col. 54, ll. 25-45, “At block 2210, for each topic and user, the a posteriori classification engine 2128 examines relationships among data attributes of the topic-relevant conversations. The data attributes that are examined can include, for example, who sent and received each communication of a topic-relevant conversation...”);	
	storing the plurality of messages in the conversation database (Col. 3, ll. 53-63, “...collecting information or data from multiple sources and analyzing the information to classify the data...;” Col. 14, ll. 42-65, “...The a priori classification engine 226 and the a posteriori classification engine 228 can store the data classification at the databases 232...;” Col. 53, ll. 55-62, “At block 2204, for each user in the set of users, the a priori classification engine 2126 identifies conversations in which the user has participated. The conversations are typically identified as distinct communication threads within the collected communications. For example, in a typical embodiment, an original message and each successive response to that original message would be considered part of a same conversation”);
	storing information in at least one of the plurality of attribute databases based on a determination of a type of the at least one attribute (e.g. topic, user, email address; Col. 10, ll. 41-60, “...For example, if the data repository engine 222 receives a new type of data that includes metadata fields not supported by the existing databases of the set of databases 232, the data repository engine 222 can create and initialize a new database that includes the metadata fields as part of the set of databases 232....;” Col. 11, ll. 4-34, “...For example, an email may be classified based on the email address...;” Col. 50, ll. 55-67, “The data collected by the data collection system 2132 can also include, for example, a global set of topics....;” Col. 54, ll. 25-45, “At block 2210, for each topic and user, the a posteriori classification engine 2128 examines relationships among data attributes of the topic-relevant conversations. The data attributes that are examined can include, for example, who sent and received each communication of a topic-relevant conversation...”);
	storing an association between the at least one attribute and the first conversation (e.g. user-identification; Col. 3, ll. 53-63, “...collecting information or data from multiple sources and analyzing the information to classify the data...;” Col. 8, ll. 32-46, “...In some embodiments, the data can include metadata...;” Col. 14, ll. 42-65, “...The a priori classification engine 226 and the a posteriori classification engine 228 can store the data classification at the databases 232...;” Col. 44, ll. 31-45, “In general, the user-identification information can be any information usable to identify a user or some attribute of a user who is associated with a given communication event. User-identification information can include, for example, a user name, employee identifier, or other data...”).
Brisebois also doesn’t disclose, but Liang teaches:
receiving user input in the first conversation ([0077], “...When an unstructured textual input is received by the analytics module 205, the content artifact analyzer 291 may be configured to analyze the user input using natural language processing to identify one or more content topics, including one or more intents and entities associated with the user input...”)
determine that the user input comprises at least one attribute associated with the first conversation ([0077], , “...The content artifact analyzer 291 may first parse the conversation generated by the user input using the natural language processor 261 and related subcomponents 262-265. After parsing the conversation, the topic identifier 292 may identify one or more topics present in the content of the user input...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify collecting information or data from multiple sources and analyzing the information to classify the data as taught by Brisebois with the inclusion of identifying one or more content topics of the user input as taught by Liang because the user input may be evaluated.
Brisebois-Liang does not explicitly teach wherein each of the plurality of attribute databases comprises information about a particular type of attribute among a plurality of types of attribute, the plurality of types of attribute associated with the plurality of conversations.
However, Vos teaches wherein each of the plurality of attribute databases comprises information about a particular type of attribute among a plurality of types of attribute, the plurality of types of attribute associated with the plurality of conversations (Vos Col 7 Lns 50-57 A message table 214 may store a collection of conversations between a user and one or more friends or entities. The message table 214 may include various attributes of each conversation, such as the list of participants, the size of the conversation (e.g., number of users and/or number of messages), the chat color of the conversation, a unique identifier for the conversation, and any other conversation related feature(s).).
Vos and Brisebois-Liang are analogous art because they are both related to attribute databases related to conversations.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the attribute storing techniques of Vos with the system of Brisebois-Liang because the user is provided with an easy and efficient way to connect with their friends and reminisce about past events (Vos Col 3 Lns 48-49).

Regarding claim 17, Brisebois discloses:
A non-transitory computer-readable medium (Col. 2, ll. 27-48), storing computer-readable instructions (Col. 2, ll. 27-48) that upon execution on a computing device cause the computing device (Col. 2, ll. 27-48) at least to:
receive a plurality of messages in a first conversation among a plurality of conversations, wherein a conversation database comprises the plurality of conversations (Col. 3, ll. 53-63, “...collecting information or data from multiple sources and analyzing the information to classify the data...;” Col. 14, ll. 42-65, “...The a priori classification engine 226 and the a posteriori classification engine 228 can store the data classification at the databases 232...;” Col. 53, ll. 55-62, “At block 2204, for each user in the set of users, the a priori classification engine 2126 identifies conversations in which the user has participated. The conversations are typically identified as distinct communication threads within the collected communications. For example, in a typical embodiment, an original message and each successive response to that original message would be considered part of a same conversation”), and a plurality of attribute databases comprise attribute associated with the plurality of conversation (e.g. topic, user, email address; Col. 10, ll. 41-60, “...For example, if the data repository engine 222 receives a new type of data that includes metadata fields not supported by the existing databases of the set of databases 232, the data repository engine 222 can create and initialize a new database that includes the metadata fields as part of the set of databases 232....;” Col. 11, ll. 4-34, “...For example, an email may be classified based on the email address...;” Col. 50, ll. 55-67, “The data collected by the data collection system 2132 can also include, for example, a global set of topics....;” Col. 54, ll. 25-45, “At block 2210, for each topic and user, the a posteriori classification engine 2128 examines relationships among data attributes of the topic-relevant conversations. The data attributes that are examined can include, for example, who sent and received each communication of a topic-relevant conversation...”);	
	store the plurality of messages in the conversation database (Col. 3, ll. 53-63, “...collecting information or data from multiple sources and analyzing the information to classify the data...;” Col. 14, ll. 42-65, “...The a priori classification engine 226 and the a posteriori classification engine 228 can store the data classification at the databases 232...;” Col. 53, ll. 55-62, “At block 2204, for each user in the set of users, the a priori classification engine 2126 identifies conversations in which the user has participated. The conversations are typically identified as distinct communication threads within the collected communications. For example, in a typical embodiment, an original message and each successive response to that original message would be considered part of a same conversation”);
	store information in at least one of the plurality of attribute databases based on a determination of a type of the at least one attribute (e.g. topic, user, email address; Col. 10, ll. 41-60, “...For example, if the data repository engine 222 receives a new type of data that includes metadata fields not supported by the existing databases of the set of databases 232, the data repository engine 222 can create and initialize a new database that includes the metadata fields as part of the set of databases 232....;” Col. 11, ll. 4-34, “...For example, an email may be classified based on the email address...;” Col. 50, ll. 55-67, “The data collected by the data collection system 2132 can also include, for example, a global set of topics....;” Col. 54, ll. 25-45, “At block 2210, for each topic and user, the a posteriori classification engine 2128 examines relationships among data attributes of the topic-relevant conversations. The data attributes that are examined can include, for example, who sent and received each communication of a topic-relevant conversation...”);
	store an association between the at least one attribute and the first conversation (e.g. user-identification; Col. 3, ll. 53-63, “...collecting information or data from multiple sources and analyzing the information to classify the data...;” Col. 8, ll. 32-46, “...In some embodiments, the data can include metadata...;” Col. 14, ll. 42-65, “...The a priori classification engine 226 and the a posteriori classification engine 228 can store the data classification at the databases 232...;” Col. 44, ll. 31-45, “In general, the user-identification information can be any information usable to identify a user or some attribute of a user who is associated with a given communication event. User-identification information can include, for example, a user name, employee identifier, or other data...”).
Brisebois also doesn’t disclose, but Liang teaches:
receive a new message in the first conversation ([0077], “...When an unstructured textual input is received by the analytics module 205, the content artifact analyzer 291 may be configured to analyze the user input using natural language processing to identify one or more content topics, including one or more intents and entities associated with the user input...”);
parse the new messages to determine that the new message comprises at last one attribute associated with the first conversation ([0077], “...The content artifact analyzer 291 may first parse the conversation generated by the user input using the natural language processor 261 and related subcomponents 262-265. After parsing the conversation, the topic identifier 292 may identify one or more topics present in the content of the user input...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify collecting information or data from multiple sources and analyzing the information to classify the data as taught by Brisebois with the inclusion of identifying one or more content topics of the user input as taught by Liang because the user input may be evaluated.
Brisebois-Liang does not explicitly teach wherein each of the plurality of attribute databases comprises information about a particular type of attribute among a plurality of types of attribute, the plurality of types of attribute associated with the plurality of conversations.
However, Vos teaches wherein each of the plurality of attribute databases comprises information about a particular type of attribute among a plurality of types of attribute, the plurality of types of attribute associated with the plurality of conversations (Vos Col 7 Lns 50-57 A message table 214 may store a collection of conversations between a user and one or more friends or entities. The message table 214 may include various attributes of each conversation, such as the list of participants, the size of the conversation (e.g., number of users and/or number of messages), the chat color of the conversation, a unique identifier for the conversation, and any other conversation related feature(s).).
Vos and Brisebois-Liang are analogous art because they are both related to attribute databases related to conversations.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the attribute storing techniques of Vos with the system of Brisebois-Liang because the user is provided with an easy and efficient way to connect with their friends and reminisce about past events (Vos Col 3 Lns 48-49).


Claim(s) 3-4, 6, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brisebois et al. (US 9,842,218) in view of Liang et al. (US 2021/0144107), and further in view of Vos, as applied to claim(s) 1-2, 5, 11, and 17, in further view of Bastide et al. (US 2021/0150398), hereafter referred to as “Bastide”.

Regarding claim 3, Brisebois-Liang-Vos discloses the system of claim 2, however Brisebois teaches:
wherein the message thread database further comprises the at least one message comprised in each of the plurality of conversation (Col. 3, ll. 53-63, “...collecting information or data from multiple sources and analyzing the information to classify the data...;” Col. 14, ll. 42-65, “...The a priori classification engine 226 and the a posteriori classification engine 228 can store the data classification at the databases 232...;” Col. 53, ll. 55-62, “At block 2204, for each user in the set of users, the a priori classification engine 2126 identifies conversations in which the user has participated. The conversations are typically identified as distinct communication threads within the collected communications. For example, in a typical embodiment, an original message and each successive response to that original message would be considered part of a same conversation”).
Brisebois in view of Liang also doesn’t disclose, but Bastide teaches:
	wherein the message thread database further comprises a thread identification associated with each of the plurality of conversations ([0062], “...Conversations (embodied in textual renderings), for example, can be archived based on assigned conversation identifiers (“IDs”)...”), at least one message identification of at least one messages comprised in each of the plurality of conversation ([0040], “...The system can identify phrases in a textual rendering (the ‘text’) of a conversation...;” [0061], “...Conversation-specific data...”).
 	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify collecting information or data from multiple sources and analyzing the information to classify the data and identifying one or more content topics of the user input as taught by Brisebois and Liang with the inclusion of identifying phrases in a textual rendering of the conversation as taught by Bastide because text may be evaluated.

Regarding claim 4, Brisebois-Liang-Bastide-Vos discloses the system of claim 3, however Brisebois teaches:
	wherein the content of the at least one message comprises textual data (Col. 17, ll. 37-67, “...the text content of each type of message can be abstracted as ‘message body.’...”), video content (the claim elements are recited in the alternative where only one of three options is required to teach the instant claim), or audio content (the claim elements are recited in the alternative where only one of three options is required to teach the instant claim)

Regarding claim 6, Brisebois-Liang-Vos discloses the system of claim 1, Brisebois-Liang-Vos also doesn’t disclose, but Bastide teaches:
	wherein each of the plurality of attribute databases further comprises a plurality of thread identifications corresponding to the plurality of conversations for identifying one or more attributes associated with each of the plurality of conversations ([0062], “...Conversations (embodied in textual renderings), for example, can be archived based on assigned conversation identifiers (‘IDs’)...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify collecting information or data from multiple sources and analyzing the information to classify the data and identifying one or more content topics of the user input as taught by Brisebois and Liang with the inclusion of identifying phrases in a textual rendering of the conversation as taught by Bastide because text may be evaluated.

With regard to claim 15, the instant claim present additional limitations similar to those of claim 4 and are rejected for similar reasons as claim 4.

With regard to claim 16, the instant claim present additional limitations similar to those of claim 6 and are rejected for similar reasons as claim 6.

With regard to claim 20, the instant claim present additional limitations similar to those of claim 4 and are rejected for similar reasons as claim 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brisebois-Liang-Vos, as applied to claim(s) 1-2, 5, 11, and 17, in further view of Ledet (US 10,193,835), hereafter referred to as “Ledet”

Regarding claim 7, Brisebois-Liang-Vos discloses the system of claim 1. Brisebois in view of Liang also doesn’t disclose, but Ledet teaches:
	updating the at least one of the plurality of attribute databases based on the new messages (Fig. 2; Col. 15, ll. 4-24, “To further clarify, a message 1502 is received in the controller 56 from a user, for example, user A on a client device 18/20/22. This message is parsed to determine the content of the message as described in the various examples of this disclosure...The controller 56 determines that the message is a new message not pertaining to an existing session and forwards the message 1504 to the forwarding plane 58 where it is then forwarded 1506 to the system server 24/database 26. The system server 24/database 26 stores the message along with the message components...”), and
	send information associated with the new messages to one or more messaging applications associated with the first conversation (e.g. SMS, IM, IMESSAGE, SKYPE, TWITTER; Fig. 2; Col. 8, ll. 17-30, “Messages that are incoming to the client device 18/20/22 are received from the network 16. These messages can be originated from services, such as message-based services or directly from other users. Example messages types and formats may include: short message service (SMS), IMESSAGE--Apple proprietary messaging, extensible messaging and presence protocol (XMPP), MICROSOFT messenger service, YAHOO! messenger protocol, SKYPE protocol, SIMPLE instant messaging protocol, TWEET from TWITTER, smart message, multimedia messaging service (MMS), email, Internet protocol messages (IP), voice over IP (VOIP), primary rate interface messages (PRI), signaling system No. 7 messages (SS7), common channeling signaling (CCS), ISDN user part messages (ISUP);” Col. 15, ll. 4-24, “...In another embodiment, the message may be sent forward to all users in the system such that all users are able to view the issue and possibly provide input such as solutions to the issue (not depicted)”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify collecting information or data from multiple sources and analyzing the information to classify the data and identifying one or more content topics of the user input as taught by Brisebois and Liang with the inclusion of parsing the message to determine the content of the message as taught by Ledet because the message may be evaluated.

Claim(s) 8, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brisebois-Liang-Vos as applied to claim(s) 1-2, 5, 11, and 17, in further view of Jones et al. (US 2015/0312176), hereafter referred to as “Jones”, in further view of Shah et al. (US 2013/0198171), hereafter referred to as “Shah”.

Regarding claim 8, Brisebois-Liang-Vos discloses the system of claim 1. Brisebois-Liang-Vos also doesn’t disclose, but Jones teaches:
	receiving a request from a first messaging application (e.g. messaging core; [0284]) indicative of at least one of the plurality of conversations (e.g. conversation identifier; [0284], “At step 1003, after search service 136 receives the request from messaging core 131, search service 136 retrieves a one or more records from data and messaging database 150. First, search service 136 transmits a SQL query to data and messaging database 150 based on parameters in the message history request from messaging core 131, such as conversation identifier, a ’from’ timestamp, and a ‘to’ timestamp. Then, search service 136 receives a record from data and messaging database 150 for a message that satisfies the parameters in the SQL query...”);
	querying the message thread database based upon information indicative of the at least one of the plurality of conversations (e.g. conversation identifier; [0284], “At step 1003, after search service 136 receives the request from messaging core 131, search service 136 retrieves a one or more records from data and messaging database 150. First, search service 136 transmits a SQL query to data and messaging database 150 based on parameters in the message history request from messaging core 131, such as conversation identifier, a 'from’ timestamp, and a ‘to’ timestamp. Then, search service 136 receives a record from data and messaging database 150 for a message that satisfies the parameters in the SQL query...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify collecting information or data from multiple sources and analyzing the information to classify the data and identifying one or more content topics of the user input as taught by Brisebois and Liang with the inclusion of receiving the request from messaging core and transmitting a SQL query to data and messaging database for a message that satisfies the parameters of the SQL query as taught by Jones because the SQL query may be evaluated.
Brisebois-Liang-Vos in view of Jones also doesn’t teach, but Shah teaches:
	processing query results to determine at least a subset of messages in the at least one of the plurality of conversations (e.g. subset of rows from the result set; [0022], “...Method 200 may include transmitting messages to and from a remote computing device (e.g., server 110 of FIG. 1) to process database object information requests received from a client (e.g., database management system 104 of FIG. 1)...;” [0042], “In some embodiments, receiving 202 a database object information request may include receiving 318 an open result request for data in a database object. This operation opens a result set for a given source and returns a subset of rows from the result set...”); and
	sending the at least a subset of the messages in the at least one of the plurality of conversations (e.g. subset of rows from the result set; [0042]) to the first messaging application (e.g. client; [0022]) in response to the request ([0022], “...Method 200 may include transmitting messages to and from a remote computing device (e.g., server 110 of FIG. 1) to process database object information requests received from a client (e.g., database management system 104 of FIG. 1)...;” [0042], “In some embodiments, receiving 202 a database object information request may include receiving 318 an open result request for data in a database object. This operation opens a result set for a given source and returns a subset of rows from the result set...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify collecting information or data from multiple sources and analyzing the information to classify the data and identifying one or more content topics of the user input and receiving the request from messaging core and transmitting a SQL query to data and messaging database for a message that satisfies the parameters of the SQL query as taught by Brisebois, Liang, and Jones with the inclusion of returning a subset of rows from the result set as taught by Shah because the subset of data may be evaluated.

With regard to claim 12, the instant claim present additional limitations similar to those of claim 8 and are rejected for similar reasons as claim 8.

With regard to claim 18, the instant claim present additional limitations similar to those of claim 8 and are rejected for similar reasons as claim 8.

Claim(s) 9, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brisebois-Liang-Vos, as applied to claim(s) 1-2, 5, 11, and 17, in further view of Jones et al. (US 2015/0312176), in further view of Aher et al. (US 2021/0034663), hereafter referred to as “Aher”.

Regarding claim 9, Brisebois-Liang-Vos discloses the system of claim 1. Brisebois-Liang-Vos also doesn’t disclose, but Jones teaches:
	receiving a request from a second messaging application (e.g. IM client; [0055]) associated with at least one of the plurality of conversations (e.g. searches for conversations between individuals; [0055], “...Client devices may request searches on data and messaging archives database 150 for information related to the user, chat room information and the history associated with rooms or conversations between individuals. Data and messaging archives database 150 contains a table of messages that have been sent by users using IM server 130...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify collecting information or data from multiple sources and analyzing the information to classify the data and identifying one or more content topics of the user input as taught by Brisebois and Liang with the inclusion of receiving the request from messaging core and transmitting a SQL query to data and messaging database for a message that satisfies the parameters of the SQL query as taught by Jones because the SQL query may be evaluated.
Brisebois-Liang-Vos and in further view of Jones also doesn’t disclose, but Aher teaches:
	querying the plurality of attribute databases based on the request ([0026], “...In some embodiments, search settings 221 include which databases, entities, types of entities, types of content, other search criteria, or any combination thereof to affect the generation of the text query, the retrieval of the search results, or both...”);
	processing query results to determine that at least one attribute is at least associated with the at least one of the plurality of conversations (e.g. keyword; [0026], “...When search engine 220 identifies one or more entities that match keywords of the text query, identifies one or more content items that match keywords of the text query, or both, search engine 220 may then provide information, content, or both to the user as response 270 to the text query...Response 270 may include, for example, content (e.g., a displayed video), information, a listing of search results, links to content, any other suitable search results, or any combination thereof”); and
	sending to the second messaging application information indicative of the at least one attribute for display of at least one indicator of the at least one attribute (e.g. keyword; [0026], “...When search engine 220 identifies one or more entities that match keywords of the text query, identifies one or more content items that match keywords of the text query, or both, search engine 220 may then provide information, content, or both to the user as response 270 to the text query...Response 270 may include, for example, content (e.g., a displayed video), information, a listing of search results, links to content, any other suitable search results, or any combination thereof”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify collecting information or data from multiple sources and analyzing the information to classify the data and identifying one or more content topics of the user input and receiving the request from messaging core and transmitting a SQL query to data and messaging database for a message that satisfies the parameters of the SQL query as taught by Brisebois, Liang, and Jones with the inclusion of search settings indicating which database to retrieve search results and the search engine configured to identify one or more content items that match keywords of the text query as taught by Aher because the text query may be evaluated.

With regard to claim 13, the instant claim present additional limitations similar to those of claim 9 and are rejected for similar reasons as claim 9.

With regard to claim 19, the instant claim present additional limitations similar to those of claim 9 and are rejected for similar reasons as claim 9.

Claim(s) 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brisebois-Liang-Vos-Jones-Aher, as applied to claim(s) 9, 13, and 19, in further view of Liu et al. (US 2016/0301639), hereafter referred to as “Liu”.

Regarding claim 10, Brisebois-Liang-Vos-Jones-Aher discloses the system of claim 9. Brisebois in view of Liang, Jones, and in further view of Aher also doesn’t disclose, but Liu teaches:
	receiving an input indicative of a selection of the at least one indicator of the at least one attribute associated with the at least one of the plurality of conversations (Abstract, “...processing instant messages transmitted during a chat session between a first user and one or more second users to obtain one or more keywords of a current conversation between the first user and the one or more second users; selecting at least one of the one or more keywords in accordance with a determination that the at least one keyword has remained relevant to the current conversation for at least a threshold time period...”);
	querying the message thread database based upon the input ([0112], “...In some embodiments, the server system 108 (e.g., the obtaining module 222, FIG. 2) obtains, from the received instant messages, one or more words. The server system 108 (e.g., the searching module 224, FIG. 2) then searches, based the on one or more obtained words, the database 114 for relevant search results. In some embodiments, the one or more words obtained from the instant messages may be the same as one or more keywords stored at the database...”); and
	identifying and sending a plurality of messages in the at least one of the plurality of conversations for display of the plurality of messages ([0114], “In some embodiments, the server system 108 provides (606) the converted text messages for displaying within the conversation interface (e.g., the user interface 500 of FIGS. 5A-5I) displaying the current conversation of the chat session between the first and the second user on the respective client devices 104...”)	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify collecting information or data from multiple sources and analyzing the information to classify the data and identifying one or more content topics of the user input and transmitting a SQL query to data and messaging database for a message that satisfies the parameters of the SQL query and search settings indicating which database to retrieve search results and the search engine configured to identify one or more content items that match keywords of the text query as taught by Brisebois, Liang, Jones, and Aher with the inclusion of obtaining from the received instant messages, one or words and searching based on the one or more obtained words, the database for relevant search results as taught by Liu because keywords may be evaluated and part of the displayed search results.

29.	With regard to claim 14, the instant claim present additional limitations similar to those of claim 10 and are rejected for similar reasons as claim 10.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20220006764 A1, COMMUNICATION SYSTEM AND COMMUNICATION CONTROL METHOD
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov. If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446